DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al (US 2007/0125849 A1) in view of Gdanski (US 4,141,372), further in view of Jones et al (US 5,797,476), and further in view of Yasutaka (2016-167324).

Regarding Claim 1, Addison teaches 
a coin processing apparatus, i.e., the coin slot (105) and coin validator shown in between the coin dispenser (302) and note dispenser as illustrated in figure 3 and as mentioned in paragraph 5, second and third sentences, i.e. mentioning a coin acceptor, note acceptor, coin dispenser and note dispenser, comprising:
a coin cup, i.e., coin receptacle (205) as illustrated in figures 3 and 5 that is placed at a lower position in front of the coin processing apparatus and that receives a discharged coin, as illustrated in figure 3 and as mentioned at paragraph 24, third sentence, i.e., “[t]he change dispensing system comprises a coin dispenser 302 which is mounted behind the display 203 of FIG. 2 in a position where it is easily accessible to an operator and further where it is at higher level than the receptacle 205”;
a coin reception device, i.e., the coin acceptor as mentioned at paragraph 5 and as illustrated in figure 3, that is adjacent to the coin cup (205) and that is placed in the coin processing apparatus, as illustrated in figure 3;
a coin dispensing device (302) that is placed next to the coin reception device and that discharges a previously stored coin, as illustrated in figure 3; and
a transport path, i.e., channel (303) and chute (401), as illustrated in figures 3 and 4, that is placed between the coin dispensing device (302) and the coin cup (205) and that carries a coin discharged from the coin dispensing device (302) to the coin cup (205),
wherein the transport path (303, 401) includes:
a discharged coin catcher part that is placed on a side part of the coin dispensing device in such a way that the discharged coin catcher part slopes down toward a front side of the coin processing apparatus immediately under a coin outlet port from which the coin dispensing device discharges the coin,
a coin deceleration part that slows down a rolling speed of the coin delivered from the discharged coin catcher part, and
a coin dropping part, i.e., outlet (403) that delivers the coin that has passed through the coin deceleration part to the coin cup (205).

Regarding Claim 1, Addison does not expressly teach a coin dispensing device that is placed behind the coin reception device and that discharges a previously stored coin.
Regarding Claim 1, Addison does not expressly teach, but Yasutaka teaches a coin dispensing device that is placed behind the coin reception device and that discharges a previously stored coin, noting that Applicant admits Yasutaka, i.e., Japanese Laid-open Patent Publication No. 2016-167324 teaches these limitations in Applicant’s specification at paragraph 6, which states as follows.
[0006] Since the coin processing apparatus 100 including the coin reception device 101 on the right side thereof and the coin dispensing device 102 on the left side thereof has a large width, the installation location of the coin processing apparatus 100 is limited. Thus, it is preferable that the coin processing apparatus 100 include the coin reception device 101 and the coin dispensing device 102 on the front and back sides thereof. For example, according to a configuration in Japanese Laid-open Patent Publication No. 2016-167324, a coin reception device is placed on the front side of a coin processing apparatus, and a coin dispensing device is placed behind the coin reception device.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a coin dispensing device that is placed behind the coin reception device and that discharges a previously stored coin, as taught by Yasutaka, in Addison’s coin processing apparatus since Applicant provides such limitations as admitted prior art at Applicants’ specification at paragraph 6, for example.  Note that one of ordinary skill in the art would also have found such a configuration as Yasutaka’s obvious to have used in Addison’s device for the purpose of enabling the coin processing device to fit in a particular volume and footprint.  

Regarding Claim 1, Addison does not expressly teach a discharged coin catcher part that is placed on a side part of the coin dispensing device in such a way that the discharged coin catcher part slopes down toward a front side of the coin processing apparatus immediately under a coin outlet port from which the coin dispensing device discharges the coin.

Regarding Claim 1, Addison does not expressly teach, but Jones teaches a discharged coin catcher part, i.e., ramp (10), as illustrated in figure 2a, 2b and 3 and as mentioned at col. 1, lines 16-23, i.e., “[w]hen a coin or token is ejected from the coin canister by an ejection mechanism, it typically falls a short way down a chute or deflector and then onto a ramp that guides the coin into a coin cup where it can be collected by the customer” and “[p]rior art coin dispensing machines all employ a ramp and/or chute with a fixed position and are consequently limited to dispensing coins to only one place on the machine, usually one of the two sides”, that is placed on a side part of the coin dispensing device in such a way that the discharged coin catcher part slopes down toward a front side of the coin processing apparatus immediately under a coin outlet port from which the coin dispensing device discharges the coin, noting that figure 3 illustrates that the orientation of the ramp (10) slopes with an angle from the left to the right or the right to the left so that that the coin rolls to either the coin cup (4) or coin cup (5) as illustrated in figure 1.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a discharged coin catcher part that is placed on a side part of the coin dispensing device in such a way that the discharged coin catcher part slopes down toward a front side of the coin processing apparatus immediately under a coin outlet port from which the coin dispensing device discharges the coin, as taught by Jones, in Addison’s coin dispensing device, for the purpose of enabling transfer of coins ejected from any of the coin tubes of the coin dispenser (302) along the length of the dispenser and to the coin path leading to the coin cup where all coins can be retrieved by a user.

Regarding Claim 1, Addison does not expressly teach a coin deceleration part that slows down a rolling speed of the coin delivered from the discharged coin catcher part.
Regarding Claim 1, Addison does not expressly teach, but Gdanski teaches a coin deceleration part that slows down a rolling speed of the coin delivered from the discharged coin catcher part, noting that Gdanski states at paragraph 6, lines 30-32 that “[t]he rate of coin flow can be controlled by altering the slope of the feeder relative to the sorter and/or by altering the amplitude of the vibrations via control 74”.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a coin deceleration part that slows down a rolling speed of the coin delivered from the discharged coin catcher part, as taught by Gdanski, in Addison’s coin dispensing device, i.e., by adjusting the angle of the coin chute in a portion of the transport path, for the purpose of adjusting the rolling speed of coins to ensure they are singulated and do not bunch up causing jams in the coin transport path.

Regarding Claim 2, Addison does not expressly teach wherein the coin deceleration part includes a coin reception straight part that receives a coin travelling straight from the discharged coin catcher part, a bent part that is bent in S-shape in plan view and changes a direction of the coin travelling straight to the bent part, and a coin discharge straight part that delivers the coin that has passed through the bent part to the coin dropping part.
Regarding Claim 2, Addison does not expressly teach, but Gdanski teaches wherein the coin deceleration part includes a coin reception straight part that receives a coin travelling straight from the discharged coin catcher part, a bent part that is bent in S-shape in plan view and changes a direction of the coin travelling straight to the bent part, and a coin discharge straight part that delivers the coin that has passed through the bent part to the coin dropping part, as illustrated in annotated figure 1, as follows.


    PNG
    media_image1.png
    699
    759
    media_image1.png
    Greyscale

Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin deceleration part includes a coin reception straight part that receives a coin travelling straight from the discharged coin catcher part, a bent part that is bent in S-shape in plan view and changes a direction of the coin travelling straight to the bent part, and a coin discharge straight part that delivers the coin that has passed through the bent part to the coin dropping part, as taught by Gdanski, in Addison’s coin transport path as a coin deceleration device, for the purpose of reducing the speed of coins so that coins do not bunch up and thus jam the coin transport path.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al (US 2007/0125849 A1) in view of Gdanski (US 4,141,372), further in view of Jones et al (US 5,797,476), further in view of Yasutaka (2016-167324) and further in view of Peklo et al (US 6,966,417 B2).

Regarding Claim 3, Addison teaches the system as described above.

Regarding Claim 3, Addison does not expressly teach wherein, when installed, the bent part has a vertical cross section having a U-shaped bottom part that rolls a coin and side walls that extend upward from both sides of the bottom part to have a wider distance therebetween at upper edges thereof.

Regarding Claim 3, Addison does not expressly teach, but Peklo teaches wherein, when installed, the bent part has a vertical cross section having a U-shaped bottom part that rolls a coin and side walls that extend upward from both sides of the bottom part to have a wider distance therebetween at upper edges thereof, as illustrated in figures 2 and 5.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein, when installed, the bent part has a vertical cross section having a U-shaped bottom part that rolls a coin and side walls that extend upward from both sides of the bottom part to have a wider distance therebetween at upper edges thereof, as taught by Pecklo, in Addison’s coin processing apparatus for the purpose of enabling the coin to roll across the rolling surface, as mentioned in the last sentence of the abstract, for example.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al (US 2007/0125849 A1) in view of Gdanski (US 4,141,372), further in view of Jones et al (US 5,797,476), further in view of Yasutaka (2016-167324) and further in view of Borrmann et al (US 4,787,873).

Regarding Claim 4, Addison teaches the system as described above.

Regarding Claim 4, Addison does not expressly teach wherein, when installed, the coin deceleration part has a same vertical cross section from the coin reception straight part to the coin discharge straight part.

Regarding Claim 4, Addison does not expressly teach, but Borrmann teaches wherein, when installed, the coin deceleration part (90) has a same vertical cross section from the coin reception straight part (80) to the coin discharge straight part (38), as illustrated in figure 19, noting that figure 5 illustrates the same vertical cross sections between the chute components (28, 30, 32, 34) as well as col. 4, lines 17-31.
Note that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.  

Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein, when installed, the coin deceleration part has a same vertical cross section from the coin reception straight part to the coin discharge straight part, as taught by Borrmann, in Addison’s transport path for the purpose of enabling the various components to be assembled while maintaining “smooth surfaces for the paths of coins traveling through them” as mentioned at Borrmann at lines 27-31.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Gdanski ‘346 is another example of a deceleration part (15, 20, 26, 31), as illustrated in figures 1 and 9 for example.  

Quattrini ‘159 is cited as teaching a coin reception device, i.e., validating coin acceptor (1, 101) that is adjacent to a coin cup (14) as illustrated in figures 1 and 5.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

July 26, 2022